Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  In re DAWSON, Minors.                                             SC: 150781                                        Justices
                                                                    COA: 320434
                                                                    Saginaw CC Family Division:
                                                                    11-033071-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the December 11, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2015
         p0127
                                                                               Clerk